DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the Applicant’s amendment filed 04/21/2022, the claim objection has been withdrawn.
The amendment filed on 04/21/2022 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura C. Brutman (Registration Number 38,395) on May 24, 2022.

Please replace the claims as follows: 
	1. (Currently Amended) A storage element configured to operate based on a system clock signal, comprising:
	a clock gating circuitry configured to generate a gated clock signal based on: 
		at least one Boolean signal, and
		the system clock signal or a preprocessed system clock signal, 
		wherein the gated clock signal comprises a true gated clock signal and an inverse gated clock signal, and the clock gating circuitry comprises physical connections of small capacitance such that tapping of at least one of the physical connections results in a hold-time violation.

	2. (Cancelled)
13. (Currently Amended) The storage element according to claim 12, wherein the hardware-based cryptography accelerator or the secured processing system provides a cryptographic scheme selected from a .

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Elenes et al.  (US Pre-Grant Publication No. 2018/0349600-A1, hereinafter “Elenes”) teaches detects a difference in logic state at the output of clocked D flip-flops and that would be encountered after the application of a fault injection such as an EMP pulse of a sufficient magnitude. Upon receipt of the CORE RESET signal, D flip-flops and assume the same logic state, with their Q outputs set to “0”. All circuits of tamper sensor circuit have a common clock. If a fault injection is encountered at tamper sensor due the application of an EMP, a voltage glitch above or below a predetermined limit causes a low hold time violation or a low setup time violation in one clocked D flip-flop but not the other.
Fuller (US Pre-Grant Publication No. 2016/0044429-A1) teaches functional timing sensors may include setup time violation sensors and hold time violation sensors which may be built from digital logic components. The functional timing sensors may be designed such that for example, any increase or decrease in input clock speed above a threshold amount will cause a setup time or hold time violation. 

Jayaraman et al.  (US Pre-Grant Publication No. 2006/0026543-A1, hereinafter “Jayaraman”) teaches determination is made as to whether a cell of interest needs to be characterized to check setup time or hold time violations. In an embodiment, if the cell is from a library designed for a strong process corner (and/or high temperatures), the signals in the data path are assumed to be propagating faster, and thus hold time violation is of particular concern. 

 (Clock gating—A power optimizing technique for VLSI circuits, by J Shinde, published 2011) teaches disable or suppress transitions from propagating to parts of the clock path (i.e., flip-flops, clock network, and logic) under a certain condition computed by clock-gating circuits.

 	What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the gated clock signal comprises a true gated clock signal and an inverse gated clock signal, and the clock gating circuitry comprises physical connections of small capacitance such that tapping of at least one of the physical connections results in a hold-time violation., as claimed and without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claim 1, thus this claim is considered allowable. The dependent claims which further limit claim 1 are also allowed by virtue of their dependency.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491